 Case 18-25116      Doc 331      Filed 02/15/19 Entered 02/15/19 16:37:08      Desc Main
                                  Document     Page 1 of 39




Michael F. Thomson (#9707)
Peggy Hunt (#6060)
Jessica G. McKinlay (#11210)
DORSEY & WHITNEY LLP
111 South Main Street, 21st Floor
Salt Lake City, UT 84111-2176
Telephone: (801) 933-7360
Facsimile: (801) 933-7373
Email: thomson.michael@dorsey.com
        hunt.peggy@dorsey.com
        mckinlay.jessica@dorsey.com

Attorneys for Michael F. Thomson, Chapter 11 Trustee of The Falls Event Center LLC


                   IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF UTAH


 In re:                                                 Bankr. Case No. 18-25116
                                                        Bankr. Case No. 18-28140
 THE FALLS EVENT CENTER LLC; THE                        Bankr. Case No. 18-27713
 FALLS AT CLOVIS, LLC; THE FALLS AT                     Bankr. Case No. 18-25419
 FRESNO, LLC; THE FALLS AT GILBERT,                     Bankr. Case No. 18-25492
 LLC; THE FALLS AT MCMINNVILLE,                         Bankr. Case No. 18-26653
 LLC; THE FALLS AT ST. GEORGE, LLC;                     Bankr. Case No. 18-27111
 and THE FALLS OF LITTLETON, LLC,
                                                                Chapter 11
                      Debtors.
                                                    The Honorable R. Kimball Mosier


  MEMORANDUM OF LAW IN SUPPORT OF CHAPTER 11 TRUSTEE’S MOTION
  TO SUBSTANTIVELY CONSOLIDATE THE FALLS EVENT CENTER LLC WITH
   DEBTORS THE FALLS AT CLOVIS, LLC, THE FALLS AT FRESNO, LLC, THE
 FALLS AT GILBERT, LLC, THE FALLS AT MCMINNVILLE, LLC, THE FALLS AT
  ST. GEORGE, LLC, AND THE FALLS OF LITTLETON, LLC; and NON-DEBTORS
   THE FALLS AT AUSTIN BLUFFS, LLC, THE FALLS AT CUTTEN ROAD, LLC,
   THE FALLS AT STONE OAK PARKWAY, LLC, THE FALLS AT BEAVERTON,
                LLC, AND THE FALLS AT ROSEVILLE, LLC




4850-2710-2598\5
 Case 18-25116           Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08           Desc Main
                                      Document     Page 2 of 39




         Michael F. Thomson, the duly appointed Chapter 11 Trustee (the “Trustee”) for The Falls

Event Center LLC (“TFEC”), which is the sole member and manager, either directly or indirectly

of the other above-captioned debtors, as well as non-debtors The Falls at Austin Bluffs, LLC;

The Falls at Cutten Road, LLC; The Falls at Stone Oak Parkway, LLC; The Falls at Beaverton,

LLC; and The Falls at Roseville, LLC, hereby files this Memorandum of Law in Support of

Chapter 11 Trustee’s Motion To Substantively Consolidate The Falls Event Center, LLC With

Debtors The Falls at Fresno, LLC, The Falls at Gilbert, LLC, The Falls at McMinnville, LLC,

The Falls at St. George, LLC, And The Falls of Littleton, LLC; And Non-Debtors The Falls at

Austin Bluffs, LLC, The Falls at Cutten Road, LLC, The Falls at Stone Oak Parkway, LLC, The

Falls at Beaverton, LLC, And The Falls at Roseville, LLC (the “Motion”).

         Pursuant to the Motion, the Trustee requests entry of an Order substantively

consolidating the above-listed entities (collectively the “Falls Parties”) with TFEC as of the

TFEC Petition Date (as defined below). In support of the Motion, the Trustee has filed

concurrently herewith the Declaration of Michael F. Thomson, Chapter 11 Trustee of The Falls

Event Center LLC (the “Trustee Declaration”), the Declaration of Gil A. Miller (the “Miller

Declaration”), and states as follows:

                                   JURISDICTION AND VENUE

         1.        On July 11, 2018, TFEC filed a petition seeking relief under Chapter 11 of the

Bankruptcy Code (the “TFEC Petition Date”).

         2.        The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

         3.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.


                                                   2
4850-2710-2598\5
 Case 18-25116           Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08            Desc Main
                                      Document     Page 3 of 39




                                           BACKGROUND

                                 TFEC and the Affiliated Companies

         4.        TFEC operates event centers located in multiple states and a water park located in

Oregon. It also is the sole member and manager of fifteen “Affiliated Companies” described

below. Trustee Declaration ¶ 4.

         5.        Eight of the Affiliated Companies own or lease the real property where business

operations take place, as follows:

              a. The Falls at Elk Grove, LLC (“Elk Grove”) previously held title to real property

                   located at 8280/8290 Elk Grove Blvd., Elk Grove, California, where an event

                   center is operated by TFEC. That real property was sold at a post-petition

                   foreclosure sale and TFEC now leases the real property directly from the current

                   owner.

              b. The Falls at Fresno, LLC (“Fresno”) holds title to real property located at 4105

                   W. Figarden Dr., Fresno, California, where an event center is operated by TFEC.

              c. The Falls at Gilbert, LLC (“Gilbert”) holds title to real property located at 4635

                   East Baseline Road, Gilbert, Arizona, where an event center is operated by TFEC.

              d. The Falls of Littleton, LLC (“Littleton”) holds title to real property located at

                   8199 Southpark Ct., Littleton, Colorado, where an event center is operated by

                   TFEC.

              e. The Falls at McMinnville, LLC (“McMinnville”) holds title to real property

                   located at 510 Northeast Captain Michael King Smith Way, McMinnville,

                   Oregon, where an event center and Wings and Waves Waterpark (the


                                                    3
4850-2710-2598\5
 Case 18-25116           Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08           Desc Main
                                      Document     Page 4 of 39




                   “Waterpark”) are operated by TFEC. The Waterpark operations are a dba of

                   TFEC, but the real property on which the Waterpark sits is titled in the name of

                   McMinnville.

              f. The Falls at Roseville, LLC (“Roseville”) holds title to real property located at

                   240 Conference Center Dr., Roseville, California, where an event center is

                   operated by TFEC.

              g. The Falls at St. George, LLC (“St. George”) holds title to real property located at

                   170 South Mall Drive, St. George, Utah, where an event center is operated by

                   TFEC.

              h. The Falls at Trolley Square, LLC (“Trolley”) leases real property located at 580

                   S. 600 E, Salt Lake City, Utah, where an event center is operated by TFEC.

Trustee Declaration ¶ 5.

         6.        The other seven Affiliated Companies own real property and have no other

business operations. The Trustee understands that former management acquired these properties

to either construct event centers or convert existing structures into event centers. These

Affiliated Companies are as follows:

              a. The Falls at Austin Bluffs, LLC (“Austin Bluffs”) holds title to real property

                   located at Township 13 South Range 66 West El Paso County, Colorado.

              b. The Falls at Beaverton, LLC (“Beaverton”) holds title to real property located at

                   12655 Southwest Miliken Way, Beaverton, Oregon.

              c. The Falls at Bricktown, LLC (“Bricktown”) holds title to real property located at

                   108 East California Ave., Oklahoma City, Oklahoma.


                                                    4
4850-2710-2598\5
 Case 18-25116           Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08           Desc Main
                                      Document     Page 5 of 39




               d. The Falls at Burr Ridge, LLC (“Burr Ridge”) holds title to real property located at

                   120 Harvester Drive, Burr Ridge, Illinois.

               e. The Falls at Clovis, LLC (“Clovis”) holds title to real property located at 250 &

                   270 North Clovis Ave., Clovis, California.

               f. The Falls at Cutten Road, LLC (“Cutten Road”) holds title to real property located

                   at 13455 Cutten Road, Houston, Texas.

               g. The Falls at Stone Oak Parkway, LLC (“Stone Oak”) holds title to real property

                   located at S. Side of Stone Oak Parkway West of Highway 281, San Antonio,

                   Texas.

Trustee Declaration ¶ 6.

                                             Management

         7.        All of the Affiliated Companies are wholly-owned subsidiaries of TFEC. Trustee

Declaration ¶ 7.

         8.        Since their inception, TFEC and the Affiliated Companies have had common

managers, and TFEC has directed all actions of the Affiliated Companies. Trustee Declaration ¶

8.

         9.        Steven L. Down (“Down”) founded TFEC, and from 2011 to 2018, he was the

Chief Executive Officer. Down and his brother, David W. Down, were also managers of TFEC

and the Affiliated Companies. [Case No. 18-25116, Docket No. 72, ¶ 29.]

         10.       The Trustee is informed that on or about June 28, 2018, Brooks Pickering became

Chief Restructuring Officer of TFEC. Trustee Declaration ¶ 9.




                                                    5
4850-2710-2598\5
 Case 18-25116           Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08          Desc Main
                                      Document     Page 6 of 39




         11.       On or about August 30, 2018, Mr. Pickering resigned and Gil A. Miller appointed

Chief Restructuring Advisor [Docket No. 99]. Mr. Miller served in this role until the

appointment of the Trustee.

         12.       On November 27, 2018, the Court entered an Order Approving Appointment of

Chapter 11 Trustee, approving the appointment of the Trustee as the Chapter 11 trustee of the

TFEC estate. [Docket No. 214].

         13.       The Trustee is managing the Affiliated Companies through TFEC, which is the

sole member of the Affiliated Companies. Trustee Declaration ¶ 10.

                                         TFEC Capitalization

         14.       Down capitalized TFEC primarily through private investor funding and hard

money loans. Miller Declaration ¶ 9.

         15.       Prior to the Petition Date, on May 10, 2018, the Securities and Exchange

Commission filed a Complaint against TFEC and Down in the United States District Court for

the District of Utah (Case No.: 2:18-cv-00382-PMW). The Complaint, a copy of which is

attached hereto as Exhibit A, alleges that Down had raised approximately $120 million from

approximately 300 investors since 2011, and Down misrepresented the profitability of TFEC

even after he was fully informed that TFEC was not profitable and had never been profitable.

On May 11, 2018, the District Court entered a Final Judgment in this lawsuit, a copy of which is

attached hereto as Exhibit B, in which TFEC and Down consented to entry of the Final

Judgment without admitting or denying the allegations in the Complaint, Down agreed to pay

$150,000 in civil penalties, and TFEC and Down were enjoined from violating securities laws.




                                                   6
4850-2710-2598\5
 Case 18-25116           Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08             Desc Main
                                      Document     Page 7 of 39




         16.       Since the TFEC Petition Date, a review of records to date shows that information

provided to investors about the profitability of TFEC’s enterprise was not accurate, and that the

funds obtained from operating the event center and Waterpark businesses were not sufficient to

sustain the entire enterprise. Miller Declaration ¶ 10.

                   Affiliated Companies’ Capitalization and Property Acquisition

         17.       None of the Affiliated Companies has ever had a source of income. Miller

Declaration ¶ 11.

         18.       The debts of each of the Affiliated Companies have been paid by TFEC. Miller

Declaration ¶ 12.

         19.       Each of the Affiliated Companies acquired title to real property through hard

money or traditional loans that were secured by the real property they held. TFEC caused each

of the Affiliated Companies to enter into these loans, and any cash down payments or debt

service on the loans was made from TFEC funds. Miller Declaration ¶ 13.

         20.       TFEC guaranteed or is otherwise obligated for the majority of the Affiliated

Companies’ real property loans. Trustee Declaration ¶ 11.

                                          Business Operations

         21.       TFEC’s corporate office is located in a building that it leases located in West

Jordan, Utah (the “Office”). TFEC runs its operations and manages each of the Affiliated

Companies from the Office, and none of the Affiliated Companies have separate offices. Trustee

Declaration ¶ 12.

         22.       All books and records of TFEC and the Affiliated Companies are located in the

Office. Trustee Declaration ¶ 13.


                                                    7
4850-2710-2598\5
 Case 18-25116           Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08           Desc Main
                                      Document     Page 8 of 39




         23.       TFEC has approximately two hundred and twenty-five employees. The Affiliated

Companies have no employees, and to the extent that they require services they rely on TFEC.

Trustee Declaration ¶ 14.

         24.       TFEC manages each of the Affiliated Companies without receiving compensation

or remuneration, including providing bookkeeping services and attending to management of

property owned or leased by the Affiliated Companies. Trustee Declaration ¶ 15.

         25.       TFEC’s business includes operating event centers and a waterpark at the real

properties held by some of the Affiliated Companies. TFEC has no written contracts with the

Affiliated Companies for use of the properties. Trustee Declaration ¶ 16.

         26.       TFEC attends to all aspects of running the event centers and executing events,

including contracting with persons wanting to hold events, securing prepayments, servicing

events, contracting with vendors that assist in servicing the events, and collecting final payments.

Trustee Declaration ¶ 17.

         27.       TFEC operates the Waterpark as a dba and has rights to its income, and it

contracts with event center customers thus entitling it to income from that business as well.

Trustee Declaration 18.

         28.       All activity for TFEC and the Affiliated Companies has always been filed on

consolidated tax returns as the Affiliated Companies are considered to be disregarded entities by

the Internal Revenue Service. Miller Declaration ¶ 14.




                                                    8
4850-2710-2598\5
 Case 18-25116           Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08           Desc Main
                                      Document     Page 9 of 39




                                 Cash Management and Accounting

         29.       Prior to the TFEC Petition Date TFEC had 3 bank accounts. Docket No. 72

(Schedule B).

         30.       Prior to the TFEC Petition Date, none of the Affiliated Companies had bank

accounts, and creditors of the Affiliated Companies were therefore paid on checks issued by

TFEC using its accounts. Miller Declaration ¶ 15.

         31.       Prior to the TFEC Petition Date, TFEC maintained two sets of accounting

records. The first contained activity for TFEC corporate overhead and all activity for operating

and non-operating Affiliated Companies (“TFEC QuickBooks”). The second file contained only

the activity for Waterpark operations, even though the Waterpark is a dba of TFEC. Within the

TFEC QuickBooks, all real property, debt and operational income and expenses of the Affiliated

Companies were consolidated. Each transaction was identified to a particular “Class”

representing the Affiliated Company to which the transaction related. There was no attempt

made to book intercompany receivables and payables to identify TFEC’s payment of any of the

Affiliated Companies’ obligations, such as debt service or property taxes. Miller Declaration ¶

16.

         32.       The Trustee’s investigation, while still preliminary and ongoing and therefore

subject to change, indicates that TFEC used the funds it obtained from business operations and

investors to fund whatever the needs of the entire enterprise were at any given time. Miller

Declaration ¶ 17.

         33.       The assets and business activities of TFEC and the Affiliated Companies have

been treated as a single enterprise. Trustee Declaration ¶ 19; Miller Declaration ¶ 18.


                                                    9
4850-2710-2598\5
    Case 18-25116        Doc 331       Filed 02/15/19 Entered 02/15/19 16:37:08                      Desc Main
                                       Document      Page 10 of 39




                            The Affiliated Companies’ Bankruptcy Filings

         34.       After the TFEC Petition Date, the following Affiliated Companies filed cases

seeking relief under Chapter 11 of the Bankruptcy Code: Elk Grove (July 16, 2018, Case No. 18-

25208), Gilbert (July 25, 2018, Case No. 18-25419), McMinnville (July 27, 2018, Case No. 18-

25492), St. George (September 6, 2018, Case No. 18-26653), Littleton (September 24, 2018,

Case No. 18-27111), Fresno (October 15, 2018, Case No. 18-27713), Bricktown (October 17,

2018, Case No. 18-27766), 1 and Clovis (October 31, 2018, Case No. 18-28140) (collectively,

with TFEC, the “Debtors”).

         35.       As the trustee of TFEC, the Trustee manages these Debtors as debtors in

possession. See ¶ 13, supra.

         36.       To date, the following Affiliated Companies have not sought bankruptcy

protection: Austin Bluffs, Burr Ridge, Cutten Road, Cedar Park, Stone Oak Parkway, Beaverton,

Roseville, and Trolley (the “Non-Debtors”).

                        The Affiliated Companies Proposed for Consolidation

         37.       Since his appointment as the Chapter 11 trustee of TFEC, which is the sole

member of all the Affiliated Companies, the Trustee has engaged in investigation of TFEC and

the Affiliated Companies. Among other things, the Trustee has reviewed the books and records,

transaction documents, and numerous other documents relating to the business operations and

potential assets and liabilities of TFEC and the Affiliated Companies. Trustee Declaration ¶ 3.




1
 The United States Trustee has recommended that this case be dismissed. The Trustee did an investigation of the
assets and liabilities of Bricktown and determined that there was no equity for unsecured creditors. Accordingly, he
has not contested the recommendation for dismissal.

                                                        10
4850-2710-2598\5
 Case 18-25116           Doc 331      Filed 02/15/19 Entered 02/15/19 16:37:08               Desc Main
                                      Document      Page 11 of 39




         38.       Based on his investigation, the Trustee has determined, in an exercise of his

business judgment, that substantive consolidation of certain Debtor and Non-Debtor Affiliated

Companies with TFEC as of the TFEC Petition Date is in the best interests of creditors and all

parties in interest. Trustee Declaration ¶ 20.

         39.       Specifically, the Trustee has determined that (a) all of the Debtors, other than Elk

Grove and Bricktown, should be substantively consolidated with TFEC; and (b) the following

Non-Debtors should be substantively consolidated with TFEC: Austin Bluffs, Cutten Road,

Stone Oak, Beaverton and Roseville (collectively, the Debtors and Non-Debtors to be

consolidated with TFEC are the “Falls Parties”). Trustee Declaration ¶ 21.

         40.       The Trustee has determined that there is no reason to consolidate Debtors Elk

Grove and Bricktown because:

               a. Elk Grove’s real property was foreclosed on, and pursuant to an Order Approving

                   Stipulation and Joint Motion Under Bankruptcy Rule 4001(d)(4) for Approval of

                   Settlement Agreement Concerning Motions for Relief from Stay Filed by Lender

                   iBorrow, L.P. [Docket No. 193], TFEC is now leasing the property on which its

                   event center at that location is operated.

               b. It is anticipated that Bricktown’s Chapter 11 case will be dismissed and that its

                   sole asset – real property – will be foreclosed on by a secured lender.

Trustee Declaration ¶ 22.

         41.       The Trustee has determined that there is no reason to consolidate Non-Debtors

Burr Ridge, Cedar Park, and Trolley because there is no economic benefit to do so. Trustee

Declaration ¶ 23.


                                                     11
4850-2710-2598\5
 Case 18-25116           Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08             Desc Main
                                     Document      Page 12 of 39




                                Basis For and Benefit of Consolidation

         42.       Trustee’s decision to seek substantive consolidation of the Falls Parties is based

on at least the following considerations.

         43.       The evidence outlined above shows that the Fall Parties are alter egos of TFEC.

         44.       Substantive consolidation would make it unnecessary to quantify and prosecute

intercompany claims that may exist between TFEC and the Falls Parties, thus conserving

considerable resources of the separate estates or entities. For example, at this time, arguably, the

Falls Parties on whose properties TFEC was conducting business have claims against TFEC for

use of their properties, and TFEC has claims against each of Falls Parties for, among other

things, costs of managing the Falls Parties and monies it used to purchase properties and pay the

debts of the Falls Parties. The cost of quantifying these claims will likely exceed any benefit that

might result. Among other things, (a) to the extent that TFEC may have claims against the Falls

Parties, those Parties have no source of income to pay TFEC other than from any equity that may

exist in their respective properties; (b) the Falls Parties’ primary creditors are those claiming to

hold claims secured by property, and therefore, any equity in the property will be paid to TFEC.

Trustee Declaration ¶ 25; Miller Declaration ¶ 19.

         45.       Substantive consolidation would resolve corporate governance and authority

issues. Trustee Declaration ¶ 26.

         46.       For the Non-Debtor Falls Parties, substantive consolidation would allow the

Trustee to include these entities in a reorganization or orderly liquidation, including the benefits

associated with bankruptcy sale provisions and bankruptcy transparency. Trustee Declaration ¶

27.


                                                    12
4850-2710-2598\5
 Case 18-25116           Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08             Desc Main
                                     Document      Page 13 of 39




         47.       Substantive consolidation would greatly streamline this case thus, among other

things, reducing costs and delays related to separate administration, minimizing confusion by

parties in interest created by the various cases (and non-cases), and consolidating noticing issues.

Trustee Declaration ¶ 28.

         48.       For all of these reasons, the Trustee has determined, in an exercise of his business

judgment, that substantive consolidation of the Falls Parties with TFEC as of the TFEC Petition

Date is in the best interests of creditors and all parties in interest. Trustee Declaration ¶ 29.

         49.       In so concluding, the Trustee has considered other alternatives, but has

determined that, for the reasons outlined in ¶¶ 43-47 above, substantive consolidation is the most

efficient way to maximize the value of assets for the benefit of creditors. Appointment of a

trustee for each of the Debtors may not be beneficial given that, in the absence of consolidation,

one person likely could not serve as a trustee for TFEC and the Affiliated Companies. Multiple

trustees will greatly increase administrative costs to the determinant of all creditors. Trustee

Declaration ¶ 30.

                                                  Notice

         50.       The Trustee will give notice of the present Motion to all creditors and parties in

interest.




                                                    13
4850-2710-2598\5
    Case 18-25116         Doc 331       Filed 02/15/19 Entered 02/15/19 16:37:08                       Desc Main
                                        Document      Page 14 of 39




                                            RELIEF REQUESTED

           Pursuant to 11 U.S.C. § 105(a), 2 the Trustee seeks to substantively consolidate the Falls

Parties with TFEC as of the TFEC Petition Date. 3

                                                  ARGUMENT

           The Trustee respectfully requests the entry of an Order substantively consolidating the

Falls Parties with TFEC, with the consolidation being effective as of the TFEC Petition Date. As

discussed in Part I, this Court has the authority to substantively consolidate the Falls Parties with

TFEC as requested. Furthermore, consolidation is appropriate under applicable and binding law

as discussed in Part II, and for the reasons set forth in Part III, consolidation should occur as of

the TFEC Petition Date. For all of these reasons, the Trustee requests that the Court grant the

Motion and substantively consolidate the Falls Parties with TFEC as requested herein.

      I.       THE COURT HAS AUTHORITY TO SUBSTANTIVELY CONSOLIDATE
               THE FALLS PARTIES WITH TEFC

           Substantive consolidation is an extraordinary remedy, arising out of federal common law

for the purpose of advancing the equitable powers of the bankruptcy courts. 4 The result is that

“claims of creditors against separate debtors morph to claims against the consolidated survivor.” 5

The Court of Appeals for the Tenth Circuit has stated:


2
 A Motion Requesting Joint Administration and Procedural (But Not Substantive) Consolidation of Related
Chapter 11 Cases [Docket No. 86] was filed, seeking joint administration of the Debtors. In response, all of the
Debtors’ cases were assigned (or reassigned) to the Honorable R. Kimball Mosier. [Minute Entry 08/28/2018].
There has not been a request for substantive consolidation to date.
3
  The Trustee reserves the right to substantively consolidate with TFEC those Affiliated Companies not included
herein at a later date, and by not seeking such relief at this time he is in no way making any admissions or waivers.
4
  See 11 U.S.C. § 105(a); In re Owens Corning, Inc., 419 F.3d 195, 205, 208 & 216 (3d Cir. 2005); see also In re
George Love Farming, LC, 366 B.R. 170, 180 (Bankr. D. Utah 2007) (Thurman, J.) (recognizing same).
5
    Owens Corning, 419 F.3d at 205.


                                                          14
4850-2710-2598\5
     Case 18-25116       Doc 331       Filed 02/15/19 Entered 02/15/19 16:37:08                    Desc Main
                                       Document      Page 15 of 39




           The power to consolidate authorizes the court to pierce the several corporate veils
           and to disregard the existence of the separate corporate entities. Thus where a
           corporation is a mere instrumentality or alter ego of the bankrupt corporation, with
           no independent existence of its own, equity would favor disregarding the separate
           corporate entities. It is, of course, proper to disregard a separate legal entity when
           such action is necessary to avoid fraud or injustice. 6

           “The bankruptcy court’s power of substantive consolidation has been considered part of

the bankruptcy court’s general equitable powers since the passage of the Bankruptcy Act of

1898.” 7 This power is widely accepted under the Bankruptcy Code, 8 including by this Court in

reliance on the Tenth Circuit’s decisions in In re Gulfco Inv. Corp. 9 and Fish v. East, 10 which

were both decided under the Bankruptcy Act.

           As set forth in Part II below, consolidating the Falls Parties with TFEC is appropriate in

this case and, as discussed in Part III below, consolidating the Non-Debtor Falls Parties with

TFEC as of the TFEC Petition Date is also appropriate.




6
 Federal Deposit Ins. Corp. v. Hogan (In re Gulfco Inv. Corp.), 593 F.2d 921, 928-29 (10th Cir. 1979) (relying on
Fish v. East, 114 F.2d 177, 191 (10th Cir. 1940)).

7
 Alexander v. Compton (In re Bonham), 229 F.3d 750, 763 (9th Cir. 2000) (citing in part Sampsell v. Imperial
Paper & Color Corp., 313 U.S. 215, 219 (1941)).
8
  See, e.g., Owens Corning, 419 F.3d at 206-209 (discussing history and concluding that although extraordinary,
“[n]o court has held that substantive consolidation is not authorized”); Bonham, 229 F.3d at 765 (same); George
Love Farming, 366 B.R. at 180 (same); see also In re Horsley, No. 99-30458 JAB, 2001 WL 1682013, at *3 (Bankr.
D. Utah Aug. 17, 2001) (Boulden, J.) (stating that the ability to order substantive consolidation was “implied from
the bankruptcy court's general equitable powers”); Heller v. Langenkamp (In re Tureaud), 59 B.R. 973, 975-77
(N.D. Okla. 1986) (affirming order consolidating individual debtor with non-debtor entities controlled by the
debtor); In re Mansfield Corp., Bankr. Case No. 02-28236 (Bankr. D. Utah) (Boulden, J.), Order Substantively
Consolidating Cases [Docket No. 245].
9
    593 F.2d at 921.
10
     114 F.2d at 177.


                                                        15
4850-2710-2598\5
     Case 18-25116            Doc 331   Filed 02/15/19 Entered 02/15/19 16:37:08                    Desc Main
                                        Document      Page 16 of 39




II.        SUBSTANTIVE CONSOLIDATION OF THE FALLS PARTIES WITH TFEC IS
           APPROPRIATE UNDER APPLICABLE LAW

           “The propriety of ordering substantive consolidation is primarily a factual question and is

determined by a balancing of interests” of those seeking consolidation and those opposing it, if

any. 11 In Fish v. East, the Tenth Circuit set forth the following ten factors to consider in a

consolidation analysis:

           (1)      The parent corporation owns all or majority of the stock of the subsidiary;

           (2)      The parent and subsidiary corporations have common directors or officers;

           (3)      The parent corporation finances the subsidiary;

           (4)      The parent corporation subscribes to all the capital stock of the subsidiary or
                    otherwise causes its incorporation;

           (5)      The subsidiary has grossly inadequate capital;

           (6)      The parent corporation pays the salaries or expenses or losses of the subsidiary;

           (7)      The subsidiary has substantially no business except with the parent corporation or
                    no assets except those conveyed to it by the parent corporation;

           (8)      In the papers of the parent corporation, and in the statements of its officers, the
                    subsidiary is referred to as such or as a department or division;

           (9)      The directors or executives of the subsidiary do not act independently in the
                    interest of the subsidiary but take direction from the parent corporation; and

           (10)     The formal legal requirements of the subsidiary as a separate and independent
                    corporation are not observed. 12




11
  Matter of Baker & Getty Fin. Servs., Inc., 78 B.R. 139, 142 (Bankr. N.D. Ohio 1987); see In re F.A. Potts & Co.,
23 B.R. 569 (Bankr. E.D. Pa. 1982).
12
     Fish, 114 F.2d at 191.


                                                        16
4850-2710-2598\5
 Case 18-25116           Doc 331        Filed 02/15/19 Entered 02/15/19 16:37:08                   Desc Main
                                        Document      Page 17 of 39




          In applying these factors, the Court in Fish concluded that consolidation of entities was

appropriate because an insolvent parent had organized subsidiaries for the purpose of delaying or

hindering creditors; the parent and the subsidiary were operated as a single enterprise, with

property being hopelessly commingled and funds raised by one entity being indiscriminately

used by both corporations; the subsidiary did not have an existence outside of the corporate

family; the subsidiary had no employees; one individual dominated and managed both

companies; and the subsidiary did not act independently and in the interest of the subsidiary. 13

          In In re Horsley, this Court stated: “The Gulfco/Fish criteria can be reduced into two

general components: (1) the extent to which the entity to be substantively consolidated was

managed or controlled by the debtor, and (2) whether the entity to be substantively consolidated

had an economic existence independent from the Debtor.” 14

          The Gulfco/Fish factors are met—in short, as noted in Horsely, the Falls Parties are

controlled by common management and they have no economic existence separate and apart

from each other. These entities truly have been treated as a single enterprise. See ¶ 33, supra.

Specifically --

      •   the Affiliated Companies are all wholly-owned subsidiaries of TFEC, ¶¶ 4, 7, supra;

      •   since their inception, TFEC and the Affiliated Companies have had common managers,

          and TFEC directs all actions of the Affiliated Companies, ¶ 8, supra;

      •   none of the Affiliated Companies ever had a source of income, ¶ 17, supra;


13
  Id. at 182, 185–86 & 189–91; see Gulfco, 593 F.2d at 928 (discussing these facts and distinguishing same in
declining consolidation).

14
     Horsley, 2001 WL 1682013, at *4.



                                                        17
4850-2710-2598\5
     Case 18-25116       Doc 331        Filed 02/15/19 Entered 02/15/19 16:37:08                     Desc Main
                                        Document      Page 18 of 39




      •   the debts of the Affiliated Companies have been paid by TFEC, ¶ 18, supra;

      •   TFEC caused each of the Affiliated Companies to enter into real property loans, and any

          cash down payment or debt service on those loans was made from TFEC’s funds, ¶ 19,

          supra;

      •   TFEC guaranteed or is otherwise obligated to pay many of the Affiliated Companies’

          loans, ¶ 20, supra;

      •   the business operations of the TFEC and the Affiliated Companies were operated on a

          consolidated basis, with the Affiliated Companies relying on TFEC for use of an office,

          employees, and management and there was no consideration provided for the same, ¶¶ 21

          - 27, supra;

      •   there are no written contracts for TFEC’s use of the Affiliated Companies’ properties, ¶

          25, supra;

      •   the Affiliated Companies did not even have bank accounts prior to the TFEC Petition

          Date, and creditors of the Affiliated Companied were therefore paid on checks issued by

          TFEC using its accounts, ¶ 30, supra;

      •   TFEC and the Affiliated Companies have always filed consolidated tax returns and have

          consolidated financial records, ¶ 28, supra; 15



15
   See, e.g., Nesbit v. Gears Unlimited, Inc., 347 F.3d 72, 86 n.7 (3d Cir. 2003) (noting that many bankruptcy courts
have used the In re Vecco seven-factor test to determine if substantive consolidate is appropriate, which test
considers, among other factors, “the presence or absence of consolidated financial statements”); In re Worldcom,
Inc., 2003 WL 23861928, at *8 (Bankr. S.D.N.Y. 2003) (considering the filing of consolidated financials as a factor
in determining whether debtors were operationally integrated for substantive consolidation purposes); In re World
Access, Inc., 301 B.R. 217, 253–56 (Bankr. N.D. Ill. 2003) (declining substantive consolidation but noting the filing
of consolidated financials with the SEC as a factor in determining the debtors’ public perception to creditors for
substantive consolidation).


                                                         18
4850-2710-2598\5
     Case 18-25116        Doc 331      Filed 02/15/19 Entered 02/15/19 16:37:08                     Desc Main
                                       Document      Page 19 of 39




       •   accounting protocols typically used for separate entities were not followed, ¶¶ 30-32,

           supra; and

       •   cash was used by TFEC to fund whatever needs of the enterprise were at any given time,

           ¶ 32, supra.


           In short, TFEC and the Affiliated Companies are alter egos. As a result of these facts, the

Trustee has determined for the reasons set forth in ¶¶ 43 - 48 above that substantive

consolidation of TFEC and the Falls Parties is appropriate and in the best interests of creditors

and parties in interest. Substantive consolidation is the most efficient and best way to maximize

the value of assets and distributions to creditors. See ¶¶ 48-49, supra.

III.       CONSOLIDATION OF THE FALLS PARTIES WITH TFEC SHOULD BE
           EFFECTIVE AS OF THE TFEC PETITION DATE

           Consolidation of the Falls Parties with TFEC should take place as of the TFEC Petition

Date. The analysis of whether to order substantive consolidation nunc pro tunc “closely

parallel[s]” the analysis of whether to substantively consolidate entities in the first place. 16

Courts have adopted two tests for nunc pro tunc consolidation, with the key factor under both

tests being whether there was “reliance on an entity’s apparent separateness.” 17



16
  In re Bonham, 226 B.R. 56, 99 (Bankr. D. Ala. 1998) (citing In re Auto-Train Corp., 810 F.2d 270, 277 (D.C. Cir.
1987)), aff’d, 229 F.3d 750, 771 (9th Cir. 2000).
17
  Bonham, 226 B.R. at 99. The Trustee notes that in United States v. AAPC, Inc. (In re AAPC, Inc.), 277 B.R. 785,
789 (Bankr. D. Utah 2002) (Clark, C.J.), the Court refused to allow the proposed consolidation of certain non-debtor
individual and entities with a Chapter 11 debtor to be effective “nunc pro tunc” to the petition date. This decision
was not a condemnation of nunc pro tunc relief, but rather a result of the fact that the party seeking consolidation
had not specifically plead fraud and had not shown that notice of the proceeding had been served on all creditors of
the targeted non-debtors. It was granted additional time to mend these procedural flaws. See id. at 790-91. In
contrast to AAPC, the Trustee has and will submit detailed facts in support of substantive consolidation, and notice
of the Motion will be served on all known creditors and investors of all affected entities.


                                                        19
4850-2710-2598\5
     Case 18-25116         Doc 331    Filed 02/15/19 Entered 02/15/19 16:37:08             Desc Main
                                      Document      Page 20 of 39




            The first test is established in In re Auto-Train Corporation 18 where the Court of Appeals

for the D.C. Circuit held that nunc pro tunc consolidation requires the movant to show that such

consolidation is necessary to achieve some benefit or avoid some harm. If this showing is made,

nunc pro tunc consolidation will be allowed unless any opposing party proves that it relied on the

separate credit of one of the entities to be consolidated and that the harm to it in shifting a filing

date will outweigh the benefits of nunc pro tunc consolidation. 19

            The second test for nunc pro tunc consolidation was set forth by the Court of Appeals for

the Sixth Circuit in In re Baker & Getty Financial Srvcs., Inc. 20 Under this test, the following

two factors are considered in determining whether substantive consolidation should occur as of

the petition date: (1) whether the creditors dealt with the consolidated entities as if they were the

same, or (2) the affairs of the consolidated entities are so entangled that it would not be feasible

to identify and allocate all of their assets and liabilities. 21

            The facts in this case support the view that substantive consolidation of Falls Parties

should occur as of the TFEC Petition Date under either of these two tests. The Falls Parties had

no corporate existence outside of the TFEC corporate group. The Falls Parties’ affairs are so

entangled with those of TFEC that it would be most efficient to consolidate them as of the TFEC

Petition Date, which allows the Trustee to capture the Falls Parties’ assets as assets of the

consolidated estate.



18
     810 F.2d 270 (D.C. Cir. 1987).
19
     Id. at 277.
20
     974 F.2d 712 (6th Cir.1992).
21
     Id.

                                                     20
4850-2710-2598\5
 Case 18-25116        Doc 331     Filed 02/15/19 Entered 02/15/19 16:37:08            Desc Main
                                  Document      Page 21 of 39




                                         CONCLUSION

         Accordingly, for all of the reasons stated above and any additional reasons provided in

oral argument, the Trustee requests that the Court grant the Motion and order that (1) the Falls

Parties be substantively consolidated with TFEC; and (2) the consolidation of the Falls Parties

with TFEC occur as of the TFEC Petition Date.


DATED: February 15, 2019

                                                      DORSEY & WHITNEY LLP


                                                      /s/ Peggy Hunt
                                                      Peggy Hunt
                                                      Michael F. Thomson
                                                      Jessica McKinlay
                                                      Attorneys for Michael F. Thomson, Chapter
                                                      11 Trustee of The Falls Event Center, LLC




                                                 21
4850-2710-2598\5
Case 18-25116   Doc 331   Filed 02/15/19 Entered 02/15/19 16:37:08   Desc Main
                          Document      Page 22 of 39




                     EXHIBIT A
 Case 18-25116
       Case 2:18-cv-00382-JNP
                Doc 331 Filed 02/15/19
                              Document Entered
                                        2 Filed 02/15/19
                                                 05/10/18 16:37:08
                                                           Page 1 of Desc
                                                                     10 Main
                          Document    Page 23 of 39


Daniel J. Wadley (10358)
wadleyd@sec.gov
Amy J. Oliver (8785)
olivera@sec.gov
Alison J. Okinaka (7954)
okinakaa@sec.gov
Attorneys for Plaintiff
Securities and Exchange Commission
351 South West Temple, Suite 6.100
Salt Lake City, Utah 84101
Tel. 801-524-5796
Fax: 801-524-3558


                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION



SECURITIES AND EXCHANGE
COMMISSION,                                                          COMPLAINT

               PLAINTIFF,

v.                                                         Case No.: 2:18-cv-00382-PMW

THE FALLS EVENT CENTER, LLC and                            Magistrate Judge: Paul M. Warner
STEVEN L. DOWN, an individual,

               DEFENDANTS.



       Plaintiff, Securities and Exchange Commission (the “Commission”), for its Complaint

against defendants The Falls Event Center, LLC (“The Falls”) and Steven L. Down (“Down”)

(collectively, “Defendants”) alleges as follows:

                                       INTRODUCTION

       1.      This matter arises out of misrepresentations in the offer or sale of securities by

The Falls and Down, its CEO and founder. Down has raised approximately $120 million from

approximately 300 investors for The Falls since 2011.
 Case 18-25116
       Case 2:18-cv-00382-JNP
                Doc 331 Filed 02/15/19
                              Document Entered
                                        2 Filed 02/15/19
                                                 05/10/18 16:37:08
                                                           Page 2 of Desc
                                                                     10 Main
                          Document    Page 24 of 39


        2.     The Falls builds and operates small event centers that can be rented for events

such as parties and weddings. Currently The Falls has eight open and operating event centers in

five states.

        3.     The Falls offers several investment options to prospective investors. Most

investors have invested in The Falls’ convertible secured promissory notes (the “Notes”). The

investments offered by The Falls, including the Notes, are securities.

        4.     Down has solicited investments in The Falls by, among other things, making

presentations to groups of prospective investors during continuing education seminars that he

sponsors for dentists.

        5.     In his presentations Down consistently represented that some or all of the event

centers were and continued to be profitable. Certain of Down’s representations concerning the

individual event centers were untrue, however. The Falls’ own accounting records indicate that,

from inception through September 2017, the event centers have never been profitable on the

basis of generally accepted accounting principles (“GAAP”).

                                JURISDICTION AND VENUE

        6.     This Court has subject matter jurisdiction by authority of Sections 20 and 22 of

the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. §§ 77t and 77v]. Defendants,

directly and indirectly, singly and in concert, have made use of the means and instrumentalities

of interstate commerce and the mails in connection with the transactions, acts and courses of

business alleged herein, certain of which have occurred within the District of Utah.

        7.     Venue for this action is proper in the District of Utah under Section 22(a) of the

Securities Act [15 U.S.C. § 77v(a)], because certain of the transactions, acts, practices, and




                                                 2
 Case 18-25116
       Case 2:18-cv-00382-JNP
                Doc 331 Filed 02/15/19
                              Document Entered
                                        2 Filed 02/15/19
                                                 05/10/18 16:37:08
                                                           Page 3 of Desc
                                                                     10 Main
                          Document    Page 25 of 39


courses of business alleged in this Complaint took place in this district and because Defendants

reside in and transact business in this district.

        8.      Defendants, unless restrained and enjoined by this Court, will continue to engage

in the transactions, acts, practices, and courses of business alleged herein and in transactions,

acts, practices, and courses of business of similar purport and object.

        9.      Defendants’ conduct took place in connection with the offer or sale of

investments, including Notes, issued by The Falls, which are securities.

                                           DEFENDANTS

        10.     The Falls Event Center, LLC is a Utah limited liability company with its principal

office in West Jordan, Utah. It was formed by Down in 2011. The Falls opened its first event

center in St. George, Utah in the fall of 2013. Its most recent center was opened in McMinnville,

Oregon in March 2017.

        11.     Steven L. Down, 60, is a resident of Draper, Utah. Down is the CEO of The

Falls. From 2011 to the present, Down offered and sold investments to individuals either

individually or through his entity The Falls.

                                     STATEMENT OF FACTS

        12.     Down formed The Falls in 2011 as a Utah LLC.

        13.     Down is the CEO of The Falls. He directs The Falls’ operations and makes

decisions regarding how The Falls raises and spends investor funds.

        14.     The Falls opened its first event center in the fall of 2013 and currently has eight

open and operating event center locations. The Falls typically purchases the land and constructs

the event centers itself. The Falls also owns approximately 13 parcels of vacant land on which it

plans to build new event centers.




                                                    3
 Case 18-25116
       Case 2:18-cv-00382-JNP
                Doc 331 Filed 02/15/19
                              Document Entered
                                        2 Filed 02/15/19
                                                 05/10/18 16:37:08
                                                           Page 4 of Desc
                                                                     10 Main
                          Document    Page 26 of 39


       15.     The currently open and operating locations are in Salt Lake City and St. George,

Utah; Elk Grove, Fresno and Roseville, California; Littleton, Colorado; McMinnville, Oregon;

and Gilbert, Arizona.

       16.     The purchase and construction of the event centers is and has been financed

through loans made by private investors, bearing interest rates of 10 to 14% per year. The Falls

referred to these loans as “hard money” loans. The Falls obtained hard money loans because it

was not able to obtain traditional bank financing at lower interest rates.

       17.     The hard money loans are secured by mortgages on the event centers. As of

September 30, 2017 the principal amount of these loans was $33.5 million.

       18.     Down has located prospective investors by presenting his sales pitch for The Falls

at continuing education seminars that he sponsored for dentists. During the seminar lunch break,

Down gave his presentation regarding an investment in The Falls. Down’s presentation, and the

accompanying PowerPoint, has remained essentially the same for years.

       19.     In his presentation, Down always represented that many if not all of the event

centers were profitable even before they opened, because they were accepting event bookings

before they opened. Down represented that that the event centers continued to be profitable after

they opened. Down represented to investors that, after The Falls had 12 centers, it would be able

to obtain institutional loans to replace the hard money loans.

       20.     In his presentation, Down always stated that The Falls would have 200 event

centers by 2022. He always represented that each event center would earn gross revenue of $1

million per year and cover expenses of approximately $650,000, leaving profit of approximately

$350,000, or 35%, per year.




                                                  4
 Case 18-25116
       Case 2:18-cv-00382-JNP
                Doc 331 Filed 02/15/19
                              Document Entered
                                        2 Filed 02/15/19
                                                 05/10/18 16:37:08
                                                           Page 5 of Desc
                                                                     10 Main
                          Document    Page 27 of 39


          21.   In his presentation, Down always stated that therefore the 200 projected centers

would bring in net income of $70 million per year, and that The Falls would achieve a

price/earnings ration of 40, causing it to be worth $2.8 billion by the time it has 200 centers in

2022. He always forecasts that, after 2022, the company will either go public or be bought out.

          22.   Prospective investors were often flown to Salt Lake City or to one of the other

event centers, and given an opportunity to meet the executive team of The Falls. They were

provided with the company’s private placement memorandum, its current Business Plan

Summary and its most recent quarterly investor newsletter.

          23.   Investors usually invested in The Falls’ Notes. As of September 30, 2017 The

Falls had approximately $78 million in Notes outstanding. As of that date, accrued interest

expense related to these Notes on the company’s profit and loss statement was nearly $2 million.

          24.   After investing, investors did not receive any updated disclosures from The Falls

other than a quarterly investor newsletter that often included a letter from Down on recent

events.

          25.   The Falls maintained its books using QuickBooks software, which generates

financial statements in accordance with GAAP. Beginning in approximately 2011, The Falls’

chief financial officer (“CFO”) provided Down with reports each month that included GAAP

profit and loss statements for the individual event centers.

          26.   In 2014, Down and other company executives decided to generate a new type of

monthly profit and loss statement for the event centers, using the figure for event bookings

instead of the GAAP revenue figure. They called these statements “modified accrual” profit and

loss statements.




                                                  5
 Case 18-25116
       Case 2:18-cv-00382-JNP
                Doc 331 Filed 02/15/19
                              Document Entered
                                        2 Filed 02/15/19
                                                 05/10/18 16:37:08
                                                           Page 6 of Desc
                                                                     10 Main
                          Document    Page 28 of 39


       27.     Accordingly, at the direction of Down and the other executives, the CFO began

preparing monthly profit and loss statements using bookings instead of GAAP revenue.

       28.     The CFO e-mailed these statements in internal reports to Down and other

executives almost every month from 2014 until the CFO left the company in March 2017.

       29.     In his presentations to investors, Down did not disclose that The Falls was using

“modified accrual” profit and loss statements.

       30.     In the first half of 2016 the CFO attended an investor presentation by Down.

After hearing the presentation he told Down that Down had to stop telling prospective investors

that the centers were making a profit, because they were not doing so.

                MATERIAL MISREPRESENTATIONS AND OMISSIONS

       31.     In a newsletter The Falls sent out between January and August 2014, Down

stated: “The Falls at St. George is now profitable and gaining momentum. A monthly return on

revenue of 35% is looking possible sometime this year!” According to The Falls’ QuickBooks,

however, St. George experienced a net operating loss in every month but one from January to

August 2014. Over this period St. George had a net operating loss of $81,531. According to the

“modified accrual” P&Ls, from January to August 2014, St. George had a net operating loss of

$57,035, with only three out of eight months showing net profit.

       32.     In a letter to investors included in an October 2015 investor newsletter, Down

stated, “[w]e currently have five event centers operating; each one operating profitably.” These

five would have been St. George, Elk Grove (two buildings) and Fresno (two buildings).

Through September 2015, however, QuickBooks shows that St. George lost $104,757; Elk

Grove lost $657,261; and Fresno lost $102,682. On a “modified accrual” basis, this statement is

false as to St. George and Elk Grove.




                                                 6
 Case 18-25116
       Case 2:18-cv-00382-JNP
                Doc 331 Filed 02/15/19
                              Document Entered
                                        2 Filed 02/15/19
                                                 05/10/18 16:37:08
                                                           Page 7 of Desc
                                                                     10 Main
                          Document    Page 29 of 39


         33.    Between February 2016 and December 2016, Down told four investors that the

centers were profitable. On a GAAP basis, for the 2016 year, however, the company’s

QuickBooks reflects that all centers had net losses. On a “modified accrual” basis, for the 2016

year, only two out of the eight centers were profitable.

         34.    In a presentation to a group of investors in January 2017 in Seattle, Down stated:

“. . . we went into Elk Grove and built these two buildings. These two buildings were profitable

in month one. We’re getting about 35 percent return this year.” On a GAAP basis, and even on

a “modified accrual” basis, Down’s claim that Elk Grove was “profitable in month one” was

incorrect. Elk Grove opened in November 2014. For its first month, its net loss was $114,268.

In its second month, its net loss was $84,186. On a “modified accrual” basis, Elk Grove lost

$67,689 in its first month and lost $52,813 in its second.

         35.    In March 2017, Down told an investor that “the Fresno buildings were profitable

in the first month.” On a GAAP basis, this statement is incorrect. Fresno opened in August

2015. In its first month, its net loss was $52,434. Only on the “modified accrual” basis is this

statement correct. On that basis Fresno had net income of $12,914 in its first month.

                                      DOWN’S NEGLIGENCE

         36.    Down was at least negligent in making representations to investors regarding the

profitability of individual event centers. Down was the CEO of The Falls and had ready access

at all times to all its financial information.   In fact, profit and loss information was regularly

provided to him by executives at The Falls.

         37.    From the inception of The Falls until at least 2014, The Falls’ CFO provided

Down with a QuickBooks profit and loss statement for the event centers, prepared on a GAAP

basis.




                                                     7
 Case 18-25116
       Case 2:18-cv-00382-JNP
                Doc 331 Filed 02/15/19
                              Document Entered
                                        2 Filed 02/15/19
                                                 05/10/18 16:37:08
                                                           Page 8 of Desc
                                                                     10 Main
                          Document    Page 30 of 39


         38.    Beginning in 2014 and continuing until March 2017, The Falls’ CFO provided

Down with “modified accrual” profit and loss statements for the event centers by e-mail every

month.

         39.    From the first half of 2016 forward, Down was informed on numerous occasions

by members of his executive team at The Falls that the event centers were not profitable. They

informed Down that the centers were not close to achieving $1 million in annual gross revenue

or 35% profit per center, as Down was representing to investors. They informed Down that his

event center model was unsustainable because of the huge amount of mortgage debt on the event

centers and because of the tens of millions of dollars of Note principal and accrued interest.

         40.    Down was at least negligent in not reviewing, or assimilating, the profit and loss

information provided to him by The Falls’ CFO, while continuing to make false representations

to investors that the event centers were profitable.

         41.    In his presentations to investors, Down did not disclose that The Falls was using

“modified accrual” profit and loss statements. Down was at least negligent in not making these

disclosures to investors.

         42.    Either the GAAP profit and loss statements or the “modified accrual” profit and

loss statements would have shown Down that he was mistaken in touting the profitability of the

event centers in the course of raising money from investors.

                                 FIRST CAUSE OF ACTION
                    FRAUD IN THE OFFER OR SALE OF SECURITIES
          Violations of Sections 17(a)(2) of the Securities Act [15 U.S.C. § 77q(a)(2)]
                                    by The Falls and Down

         43.    The Commission realleges and incorporates by reference the allegations contained

in paragraphs 1 through 42 above.




                                                  8
 Case 18-25116
       Case 2:18-cv-00382-JNP
                Doc 331 Filed 02/15/19
                              Document Entered
                                        2 Filed 02/15/19
                                                 05/10/18 16:37:08
                                                           Page 9 of Desc
                                                                     10 Main
                          Document    Page 31 of 39


       44.     Defendants, by engaging in the conduct described above, directly and indirectly,

in the offer and sale of securities, by the use of the means or instruments of transportation or

communication in interstate commerce or by use of the mails, engaged in transactions, practices,

or courses of business which operate or would operate as a fraud or deceit upon the purchaser.

       45.     By reason of the foregoing, Defendants, directly or indirectly, violated, and unless

restrained and enjoined will continue to violate, Section 17(a)(2) of the Securities Act [15 U.S.C.

§ 77q(a)(2].

                                     RELIEF REQUESTED

       WHEREFORE, the Commission respectfully requests that this Court:

                                                 I.

       Issue findings of fact and conclusions of law that Defendants committed the violations

charged herein.

                                                 II.

       Issue in a form consistent with Rule 65(d) of the Federal Rules of Civil Procedure orders

that temporarily, preliminarily, and permanently enjoin Defendants and their officers, agents,

servants, employees, attorneys, and accountants, and those persons in active concert or

participation with any of them, who receive actual notice of the order by personal service or

otherwise, and each of them, from engaging in transactions, acts, practices, and courses of

business described herein, and from engaging in conduct of similar purport and object in

violation of Section 17(a)(2) of the Securities Act.




                                                  9
 Case 18-25116
       Case 2:18-cv-00382-JNP
                 Doc 331 Filed Document
                               02/15/19 2Entered
                                           Filed 05/10/18
                                                 02/15/19 16:37:08
                                                           Page 10 ofDesc
                                                                      10 Main
                           Document    Page 32 of 39


                                                 III.

        Enter an order directing Defendants, and each of them, to pay civil money penalties

pursuant to Section 20(d) of the Securities Act.

                                                 IV.

        Retain jurisdiction of this action in accordance with the principles of equity and the

Federal Rules of Civil Procedure in order to implement and carry out the terms of all orders and

decrees that may be entered, or to entertain any suitable application or motion for additional

relief within the jurisdiction of this Court.

        Dated May 10, 2018.

                                                Respectfully submitted,



                                                /s/ Daniel J. Wadley____________
                                                Daniel J. Wadley
                                                Amy J. Oliver
                                                Alison J. Okinaka
                                                Attorneys for Plaintiff
                                                Securities and Exchange Commission




                                                   10
                     Case 18-25116
                           Case 2:18-cv-00382-JNP
                                    Doc 331 Filed 02/15/19
                                                   Document 2-1
                                                            Entered
                                                                 Filed
                                                                     02/15/19
                                                                       05/10/18
                                                                              16:37:08
                                                                                 Page 1 of
                                                                                        Desc
                                                                                           2 Main
JS 44 (Rev. 06/17)                           CIVIL  COVER
                                               Document      SHEET
                                                          Page  33 of 39
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
SECURITIES AND EXCHANGE COMMISSION                                                                          THE FALLS EVENT CENTER, LLC and STEVEN L. DOWN, an
                                                                                                            individual
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Salt Lake County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Amy J. Oliver, Daniel J. Wadley, Alison J. Okinaka,                                                         Daniel Hill, Esq., Samuel Alba, Esq., Max Wheeler, Esq.
351 S. West Temple, Suite 6.100, Salt Lake City, UT 84101                                                   Snow Christensen & Martineau, 10 Exchange Place, 11th Floor
801-524-5796                                                                                                Salt Lake City, Utah 84111, 801.521.9000

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           15 U.S.C. § 77q(a)(2)
VI. CAUSE OF ACTION Brief description of cause:
                                           violations of the anti-fraud provisions of the federal securities laws
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
May 10, 2018                                                            /s/ Daniel J. Wadley
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                  Case 18-25116
                        Case 2:18-cv-00382-JNP
JS 44 Reverse (Rev. 06/17)       Doc 331 Filed 02/15/19
                                                Document 2-1
                                                         Entered
                                                             Filed
                                                                 02/15/19
                                                                   05/10/18
                                                                          16:37:08
                                                                             Page 2 of
                                                                                    Desc
                                                                                       2 Main
                                            Document   Page 34 of 39
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 18-25116   Doc 331   Filed 02/15/19 Entered 02/15/19 16:37:08   Desc Main
                          Document      Page 35 of 39




                      EXHIBIT B
 Case 18-25116
        Case 2:18-cv-00382-JNP
                 Doc 331 Filed 02/15/19
                                DocumentEntered
                                         7 Filed02/15/19
                                                  05/11/1816:37:08
                                                            Page 1 ofDesc
                                                                      4 Main
                           Document    Page 36 of 39


                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH



SECURITIES AND EXCHANGE
COMMISSION,

                                Plaintiff,
                                                 Case No.: 2:18-cv-00382-JNP

                                                 Judge Jill N. Parrish
                      v.

THE FALLS EVENT CENTER, LLC, and
STEVEN L. DOWN,

                              Defendants.



   FINAL JUDGMENT AS TO DEFENDANTS THE FALLS EVENT CENTER, LLC
                       AND STEVEN L. DOWN

       The Securities and Exchange Commission (the “SEC”) having filed a complaint and

Defendants The Falls Event Center, LLC and Steven L. Down (collectively, “Defendants”)

having entered a general appearance; consented to the Court’s jurisdiction and the subject matter

of this action; consented to entry of this Final Judgment without admitting or denying the

allegations of the complaint (except as to jurisdiction and as otherwise provided herein in

paragraph V); waived findings of fact and conclusions of law; and waived any right to appeal

from this Final Judgment:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

permanently restrained and enjoined from violating Section 17(a)(2) of the Securities Act of

1933 (the “Securities Act”) [15 U.S.C. § 77q(a)(2)] in the offer or sale of any security by the use
 Case 18-25116
        Case 2:18-cv-00382-JNP
                 Doc 331 Filed 02/15/19
                                DocumentEntered
                                         7 Filed02/15/19
                                                  05/11/1816:37:08
                                                            Page 2 ofDesc
                                                                      4 Main
                           Document    Page 37 of 39


of any means or instruments of transportation or communication in interstate commerce or by

use of the mails, directly or indirectly, to obtain money or property by means of any untrue

statement of a material fact or any omission of a material fact necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided by

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                               II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Steven L.

Down shall pay a civil penalty in the amount of $150,000 to the SEC pursuant to Section 20 [15

U.S.C. § 77t] of the Securities Act. Down shall make this payment pursuant to the terms of the

payment schedule set forth in paragraph III below after entry of this Final Judgment.

       Down may transmit payment electronically to the SEC, which will provide detailed ACH

transfer/Fedwire instructions upon request. Payment may also be made directly from a bank

account via Pay.gov through the SEC website at http://www.sec.gov/about/offices/ofm.htm.

Down may also pay by certified check, bank cashier’s check, or United States postal money

order payable to the SEC, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Down as a defendant in this action; and specifying that payment is made pursuant to
 Case 18-25116
        Case 2:18-cv-00382-JNP
                 Doc 331 Filed 02/15/19
                                DocumentEntered
                                         7 Filed02/15/19
                                                  05/11/1816:37:08
                                                            Page 3 ofDesc
                                                                      4 Main
                           Document    Page 38 of 39


this Final Judgment.

       Down shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the SEC’s counsel in this action. By making this payment, Down

relinquishes all legal and equitable right, title, and interest in such funds and no part of the funds

shall be returned to Down. The SEC shall send the funds paid pursuant to this Final Judgment to

the United States Treasury. Down shall pay post-judgment interest on any delinquent amounts

pursuant to 28 U.S.C. § 1961.

                                                 III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Down shall pay the

penalty due of $150,000 in three installments to the SEC according to the following schedule: (1)

$50,000 within 90 days of entry of this Final Judgment; (2) $50,000 within 150 days of entry of

this Final Judgment; and (3) $50,000 within 210 days of entry of this Final Judgment. Payments

shall be deemed made on the date they are received by the SEC and shall be applied first to post

judgment interest, which accrues pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after

14 days of the entry of the Final Judgment. Prior to making the final payment set forth herein,

Down shall contact the staff of the SEC for the amount due for the final payment.

       If Down fails to make any payment by the date agreed and/or in the amount agreed

according to the schedule set forth above, all outstanding payments under this Final Judgment,

including post-judgment interest, minus any payments made, shall become due and payable

immediately at the discretion of the staff of the SEC without further application to the Court.
 Case 18-25116
        Case 2:18-cv-00382-JNP
                 Doc 331 Filed 02/15/19
                                DocumentEntered
                                         7 Filed02/15/19
                                                  05/11/1816:37:08
                                                            Page 4 ofDesc
                                                                      4 Main
                           Document    Page 39 of 39


                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Defendants’

respective consents are incorporated herein with the same force and effect as if fully set forth

herein, and that Defendants shall comply with all of the undertakings and agreements set forth

therein.

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendants, and further, any debt for civil

penalty or other amounts due by Defendant Steven L. Down under this Final Judgment or any

other judgment, order, consent order, decree or settlement agreement entered in connection with

this proceeding, is a debt for the violation by Defendants of the federal securities laws or any

regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy

Code, 11 U.S.C. § 523(a)(19).

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


Dated: 11 May 2018


                                              ____________________________________
                                              U.S. District Judge Jill N. Parrish
